Citation Nr: 1117133	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  06-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	Alyson Oliver, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 RO decision, which continued an evaluation of 20 percent for service-connected lumbosacral strain.  

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an increased evaluation for his service-connected lumbosacral strain.

The Veteran was notified via an October 29, 2010, letter that he had been scheduled for a hearing before a member of the Board on March 7, 2011, at the Washington, D.C., Central Office.  On February 7, 2011, prior to his scheduled hearing, the Veteran's representative submitted a statement indicating that the Veteran was already scheduled for a medical appointment  at the VA Medical Center (VAMC) in St. Louis, Missouri, that same date.  Additionally, it was indicated that the Veteran's disabilities prevent him from traveling long distances and that the Veteran did not understand that he had elected to appear before a member of the Board in Washington, D.C.  It was requested that the Veteran be rescheduled for a hearing at the St. Louis RO.  

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, the Board finds that the Veteran's requested hearing should be rescheduled.  
Accordingly, the case is REMANDED for the following action:

Obtain clarification from the Veteran as to whether he desires to testify before a Veterans Law Judge at an in-person hearing at the RO or at a videoconference hearing.  Then, provide him and his representative reasonable advance notice of the date, time, and location of his requested hearing.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



